12-1422
         Gibbs v. Comm’r of Social Security




                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1               At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2       Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3       9th day of July, two thousand thirteen.
 4
 5       PRESENT:
 6                   JON O. NEWMAN,
 7                   RALPH K. WINTER,
 8                   CHRISTOPHER F. DRONEY,
 9                         Circuit Judges.
10       _____________________________________
11
12       Bob W. Gibbs,
13
14                                   Plaintiff - Appellant,
15
16                         v.                                                    12-1422
17
18       Commissioner of Social Security,
19
20                         Defendant - Appellee.
21       _____________________________________
22
23       FOR APPELLANT:                             Bob W. Gibbs, pro se, Albany, NY.
24
25       FOR APPELLEE:                              Robert R, Schriver, Assistant Regional Counsel, United
26                                                  States Social Security Administration, Brooklyn, NY.
27
28                Appeal from judgment of the United States District Court for the Northern District of

29       New York (Homer, M.J.).
 1          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 2   DECREED that the judgment is AFFIRMED.

 3          Appellant Bob W. Gibbs, proceeding pro se, appeals from the district court’s judgment

 4   affirming the decision of the Commissioner of Social Security (the “Commissioner”),1 finding

 5   that the Commissioner’s determination that Gibbs’s Supplemental Security Income benefits were

 6   correctly reduced was supported by substantial evidence. Gibbs seeks judicial review of the

 7   Commissioner’s final decision. We assume the parties’ familiarity with the underlying facts, the

 8   procedural history of the case, and the issues on appeal.

 9          When reviewing determinations made by the Commissioner, we conduct a “plenary

10   review of the administrative record.” Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008)

11   (internal quotation marks omitted); see also Schaal v. Apfel, 134 F.3d 496, 500-01 (2d Cir. 1998)

12   (noting that the focus of review is the administrative ruling, not the district court’s decision). We

13   may set aside the Commissioner’s decision only if the factual findings are not supported by

14   substantial evidence, or if incorrect legal standards were applied. See Burgess, 537 F.3d at 127;

15   Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004) (per curiam). “Substantial evidence means

16   more than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

17   as adequate to support a conclusion.” Burgess, 537 F.3d at 127-28 (internal quotation marks

18   omitted).

19          Having conducted a plenary review of the administrative record, we affirm the judgment

20   for substantially the same reasons stated by the district court in its thorough and well-reasoned

21   decision. See Gibbs v. Comm’r of Soc. Sec., No. 10-cv-1439 (N.D.N.Y. Mar. 22, 2012). We

22   have considered all of Gibbs’s remaining arguments and find them to be without merit.



            1
              The parties consented to proceed to final judgment before a magistrate judge, pursuant
     to 28 U.S.C. § 636(c). Dist. Ct. Dkt. No. 16.

                                                      2
1           For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.

2   Further, Gibbs’ motion to “withdraw with or without prejudice,” [ECF No. 44], is DENIED as

3   moot.

4                                               FOR THE COURT:
5                                               Catherine O’Hagan Wolfe, Clerk
6




                                                   3